 



Exhibit 10.8
TIME WARNER INC.
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
1. Purpose of the Plan
          The purpose of the Plan is to enhance the Company’s ability to attract
and retain talented individuals to serve as members of the Board.
2. Definitions
          The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:

  (a)   “Act” means The Securities Exchange Act of 1934, as amended, or any
successor thereto.     (b)   “Affiliate” means any entity that is consolidated
with the Company for financial reporting purposes or any other entity designated
by the Board in which the Company or an Affiliate has a direct or indirect
equity interest of at least twenty percent (20%), measured by reference to vote
or value.     (c)   “Annual Deferral Amount” means the portion of a
Participant’s Cash Compensation that is to be deferred.     (d)   “Board” means
the Board of Directors of the Company.     (e)   “Cash Compensation” means cash
compensation earned by a Participant as a director of the Company (including,
but not limited to, annual retainer, board meeting fees, committee meeting fees
and committee chairman fees).     (f)   “Code” means The Internal Revenue Code
of 1986, as amended, or any successor thereto.     (g)   “Company” means Time
Warner Inc., formerly named AOL Time Warner Inc., a Delaware corporation.    
(h)   “Deferral Election Form” means an election form approved by the Board.    
(i)   “Deferred Cash” means a bookkeeping entry credited in accordance with an
election made by a Participant pursuant to Section 5.

Amended October 25, 2007 effective as of January 1, 2005



--------------------------------------------------------------------------------



 



2

  (j)   “Deferred Share Unit” means a bookkeeping entry, equivalent in value to
one Share, credited in accordance with an election made by a Participant
pursuant to Section 5.     (k)   “Deferred Account” means a bookkeeping account
maintained by the Company pursuant to which the Company records amounts deferred
by a Participant as Deferred Cash and/or Deferred Share Units.     (l)  
“Effective Date” means the date the Board approves the Plan.     (m)   “Eligible
Director” means any director of the Company who is not an employee of the
Company or any Affiliate during any years of service covered by the election
made on a Deferral Election Form.     (n)   “Fair Market Value” means, on a
given date, (i) if there should be a public market for the Shares on such date,
the average of the high and low prices of the Shares on the New York Stock
Exchange, or, if the Shares are not listed or admitted on any national
securities exchange, the average of the per Share closing bid price and per
Share closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted)(the “NASDAQ”), or, if no sale of Shares shall have
been reported on the New York Stock Exchange or quoted on the NASDAQ on such
date, then the immediately preceding date on which sales of the Shares have been
so reported or quoted shall be used, and (ii) if there should not be a public
market for the Shares on such date, the Fair Market Value shall be the value
established by the Board in good faith.     (o)   “Participant” means any
Eligible Director who elects to participate in the Plan.     (p)   “Plan” means
the Time Warner Inc. Non-Employee Directors’ Deferred Compensation Plan.     (q)
  “Prime Rate” means, with respect to each annual period ending on any April 30,
the prime rate of interest per annum reported by the Wall Street Journal on the
May 1 with which such annual period commenced (or if such May 1 is not a
business day, the immediately preceding business day).     (r)   “Shares” means
shares of common stock of the Company, $.01 par value per share.



--------------------------------------------------------------------------------



 



3



3. Administration
          The Plan shall be administered by the Board, which may delegate its
duties and powers in whole or in part as it deems appropriate. The Board is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Board may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Board deems necessary or desirable. Any
decision of the Board in the interpretation and administration of the Plan, as
described herein, shall lie within its sole and absolute discretion and shall be
final, conclusive and binding on all parties concerned (including, but not
limited to, Participants and their beneficiaries or successors).
4. Eligibility
          All Eligible Directors shall be eligible to participate in the Plan.
5. Voluntary Deferral of Cash Compensation
          An Eligible Director may voluntarily elect to defer his or her Cash
Compensation in the following manner:

  (a)   Method of Election. In order to make a voluntary election pursuant to
the Plan, the Eligible Director must complete a Deferral Election Form, not
later than December 31 of the calendar year immediately preceding the calendar
year in which the Cash Compensation to be deferred will be earned (or with
respect to newly elected Eligible Directors, no later than 30 days after the
date on which such Eligible Director commences service as a director of the
Company). Notwithstanding the foregoing, no later than 30 days following the
Effective Date, each Eligible Director may make a voluntary election to defer
Cash Compensation pursuant to the Plan. The Deferral Election Form shall
designate (i) the Annual Deferral Amount, (ii) the portion of the Annual
Deferral Amount that is to be deferred into (A) Deferred Share Units and/or
(B) Deferred Cash and (iii) the timing of payments. Such an election shall only
be effective with respect to the Cash Compensation earned after the date of the
election. Such election shall remain effective for all future terms of service
as an Eligible Director and become irrevocable with respect to each future term
of service on December 31 of the calendar year immediately preceding the
calendar year in which the Cash Compensation to be deferred will be earned, or
on such earlier date as determined by the Board, unless the Participant revokes
the election or makes a new election with respect to a subsequent term prior to
the date on which the prior deferral election becomes irrevocable.     (b)  
Deferred Share Units. If a Participant elects to defer his or her Annual
Deferral Amount into Deferred Share Units, such Participant will have Deferred
Share Units credited (as of each date on which his or her Cash



--------------------------------------------------------------------------------



 



4

      Compensation would otherwise have been paid) to the Participant’s Deferred
Account. The number of Deferred Share Units (including fractional Deferred Share
Units) to be credited shall be determined by dividing (i) the amount of Cash
Compensation to be deferred into Deferred Share Units by (ii) the Fair Market
Value of one Share on the date credited. Deferred Share Units outstanding as of
the record date of a dividend on the Shares shall be credited with dividend
equivalents when such dividend is paid on the Shares, and such dividend
equivalents shall be converted into additional Deferred Share Units based on the
Fair Market Value of a Share on the date such dividend is paid.     (c)  
Deferred Cash. If a Participant makes a voluntary election to defer his or her
Annual Deferral Amount into Deferred Cash, such Participant will have Deferred
Cash credited (as of each date on which his or her Cash Compensation would
otherwise have been paid) to the Participant’s Deferred Account. The amount of
Deferred Cash to be credited shall equal the amount of Cash Compensation to be
deferred into Deferred Cash. A Participant’s Deferred Account shall be credited
with additional Deferred Cash on April 30 of each calendar year equal to the
amount of notional interest earned on the Deferred Cash in the Participant’s
Deferred Account. For this purpose, such notional interest shall be earned at
the Prime Rate plus two percent (2%).

6. Timing and Form of Payment
          Payments in settlement of Deferred Accounts shall be made in cash as
soon as practicable after the date or dates, and in such number of installments,
as may be directed by the Participant in the Participant’s Deferral Election
Form. If a Participant has elected to receive installment payments, the amount
of the distribution payable is based upon the value of a Deferred Account on the
installment payment date.
7. Nontransferability of Deferred Accounts
          Deferred Accounts shall not be transferable or assignable by the
Participant otherwise than by will or by the laws of descent and distribution.
During the lifetime of a Participant, Deferred Accounts shall be payable only to
such Participant. Deferred Accounts payable after the death of a Participant
shall be paid to the beneficiary designated by the Participant on the Deferral
Election Form; provided, that if no such beneficiary is designated the Deferred
Accounts may be paid to the legatees, personal representatives or distributees
of the Participant.
8. Unfunded Plan
          The Plan is intended to constitute an unfunded obligation of the
Company, and Participants shall rely solely on the unsecured promise of the
Company for payment hereunder. Nothing contained in the Plan shall give a
Participant any rights that are greater than those of a general unsecured
creditor of the Company. The Company may authorize the creation of a trust



--------------------------------------------------------------------------------



 



5

or other arrangements to meet the Company’s obligations under the Plan, which
trusts or other arrangements shall be consistent with the unfunded status of the
Plan.
9. Adjustments Upon Certain Events
          In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or transaction or
exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares other than regular cash dividends or any transaction
similar to the foregoing, the Board in its sole discretion and without liability
to any person may make such substitution or adjustment, if any, as it deems to
be equitable, to any Deferred Share Units.
10. Successors and Assigns
          The Plan shall be binding on all successors and assigns of the Company
and a Participant, including without limitation, the estate of such Participant
and the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
11. Amendments or Termination
          The Board may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would reduce the value of any
Participant’s Deferred Account without such Participant’s consent.
12. Choice of Law
          The Plan shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws and any and
all disputes between a Participant and the Company or any Affiliate relating to
the Plan shall be brought only in a state or federal court of competent
jurisdiction sitting in Manhattan, New York.
13. Effectiveness of the Plan
          The Plan shall be effective as of the Effective Date.
14. Compliance with Section 409A of the Code.
          This Plan is intended to comply with Section 409A of the Code and will
be interpreted in a manner intended to comply with Section 409A of the Code. In
furtherance thereof, no payments may be accelerated under the Plan other than to
the extent permitted under Section 409A of the Code. To the extent that any
provision of the Plan violates Section 409A of the Code such that amounts would
be taxable to a Participant prior to payment or would otherwise subject a
Participant to a penalty tax under Section 409A of the Code, such provision
shall be automatically reformed or stricken to preserve the intent hereof.
Notwithstanding anything herein to the contrary, (i) if at the time of a
Participant’s termination of service the Participant is a “specified employee”
as defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any



--------------------------------------------------------------------------------



 



6

payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company shall defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months following the Participant’s termination of service
(or the earliest date as is permitted under Section 409A of the Code) and
(ii) if any other payments due to a Participant hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment compliant under Section 409A of the Code, or otherwise such payment
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax. The Board
shall implement the provisions of this Section 14 in good faith; provided that
neither the Company nor its employees or representatives shall have any
liability to Participants with respect to this Section 14.